Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26,1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant, who worked as an operations manager for an employment placement service for four years, earned a yearly salary of $25,000 plus a few thousand dollars in commissions prior to losing her employment. She was subsequently offered a position as a sales representative for a health insurance company which paid a salary of $25,000 per year and included the use of a car and other benefits. Claimant refused the position due to the employer’s failure to accede to her request for a salary of $27,000 per year. In view of these facts, which are undisputed by the parties, we find that substantial evidence supports the Board’s determination that petitioner refused suitable employment without good cause.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.